DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (2009/0205121).
Cheng discloses a liner for an above-ground frame pool (Fig. 2B) comprising: a bottom wall 110; and a sidewall 120 coupled to the bottom wall 110 and defining a water cavity together with the bottom wall 110, the sidewall 120 having a substantially cylindrical shape, and the sidewall 120 comprising a translucent portion 150 facilitating viewing between the water cavity and an exterior of the above-ground frame pool, the translucent portion having a substantially semi-cylindrical shape.

Regarding claim 3, the sidewall 128 further comprises an intermediate sidewall portion coupling the lower sidewall portion and the upper sidewall portion, the intermediate sidewall portion comprising: the translucent portion 150; and an opaque portion (around the translucent portion) coupled to the translucent portion, the opaque portion having a substantially semi-cylindrical shape.
Regarding claim 4, the translucent portion is a first translucent portion, the intermediate sidewall portion further comprises a second translucent portion (one of a plurality of portion 150), the second translucent portion having a substantially semi- cylindrical shape, and the opaque portion disposed circumferentially between the first translucent portion and the second translucent portion.
Regarding claim 5, Cheng discloses a liner (Fig. 2B) configured to be supported by a frame assembly 160, 164 of for an above-ground frame pool, the liner comprising: a bottom wall; a sidewall coupled to the bottom wall and defining a water cavity together with the bottom wall, the sidewall comprising: a lower sidewall portion coupled to the bottom wall; an intermediate sidewall portion coupled to the lower sidewall opposite the bottom wall, the intermediate sidewall portion comprising a translucent portion facilitating viewing between the water cavity and an exterior of the above-ground frame pool; and an upper sidewall portion coupled to the intermediate sidewall portion 
Regarding claim 6, the sidewall 120 comprises a substantially cylindrical shape.  
Regarding claim 7, the translucent portion 150 comprises a substantially semi-cylindrical shape.
Regarding claim 9, the intermediate sidewall portion (the middle portion of 128 next to portion 150) further comprises an opaque portion.
Regarding claims 10 and 17, the translucent portion 150 is a first translucent portion and the intermediate sidewall portion further comprises a second translucent portion, the opaque portion being disposed between the first translucent portion and the second translucent portion.
Regarding claim 11, the opaque portion is a first opaque portion and the intermediate sidewall portion further comprises a second opaque portion, the second opaque portion being disposed between the first translucent portion 150 and the second translucent portion 150.
Regarding claim 12, the first opaque portion and the second opaque portion are disposed circumferentially between the first translucent portion 150 and the second translucent portion 150.
Regarding claim 13,  Cheng discloses an above-ground frame pool comprising: a frame assembly comprising: a plurality of horizontal members 164; a plurality of vertical members 160, 162 coupled to the plurality of horizontal members 164; a liner 120 supported by the frame assembly, the liner comprising: a bottom wall 110; and a sidewall 128 coupled to the bottom wall and defining a water cavity together with the 
Regarding claim 14, the sidewall 120 comprises a substantially cylindrical shape.
Regarding claim 15, the translucent portion 150 comprises a substantially semi-cylindrical shape.
Regarding claim 16, the sidewall 120 comprises an intermediate sidewall portion, the intermediate sidewall portion comprising the translucent portion 150 and an opaque portion.
Regarding claim 19, the opaque portion is a first opaque portion and the intermediate sidewall portion further comprises a second opaque portion, the second opaque portion being disposed between the first translucent portion 150 and the second translucent portion 150.
Regarding claim 20, the sidewall 120 further comprises an upper sidewall portion coupled to the plurality of horizontal members 164.  
Regarding claim 22 the translucent portion is substantially aligned with a water line of the water cavity (paragraph [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (2009/0205121).
Regarding claims 8 and 18, Cheng does not disclose the translucent portion defines an arch having an angle being between 135 to 170 degrees. It would have been obvious to one having ordinary skill in the art to modify the angle of Cheng translucent portion between 135 to 170 degrees since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	Regarding claim 21, Cheng further teaches the above-ground frame pool 100 further comprises a tension band disposed around the sidewall (Fig. 5). It would have been obvious to include a tension band disposed around the sidewall of a pool in Fig. 2B) to reinforce the sidewall of the pool. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu discloses a pool comprising a liner having a combination of translucent portions and opaque portions. Ventrice discloses an above ground pool comprising a liner 10a having a translucent portion 23a. Wu an above ground pool 500 comprising a liner 55 having translucent portions. Fireman et al. teach an above ground pool comprising a liner 12 having a translucent portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN D LE/           Primary Examiner, Art Unit 3754